NO. 07-05-0378-CV

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL B

                                   OCTOBER 26, 2005
                            ______________________________

                                        ELTON ORTIZ,

                                                                    Appellant

                                                v.

                                        ZONIA SCOTT,

                                                        Appellee
                          _________________________________

FROM THE JUSTICE OF THE PEACE COURT, PRECINCT 1 OF POTTER COUNTY;

                       NO. 25,515; HON. JIM TIPTON, PRESIDING
                         _______________________________

                                Memorandum Dismissal
                           _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Elton Ortiz appeals to this court from an order of dismissal dismissing his suit

initiated in the Justice of the Peace Court, Precinct No. 1, Potter County. A court of

appeals lacks jurisdiction to entertain a direct appeal from a justice court. Tejas Elevator

Co. v. Concord Elevator, Inc., 982 S.W.2d 578, 579 (Tex. App.–Dallas 1998, no pet.).

Instead, jurisdiction lay in either a county or district court depending upon whether the civil

jurisdiction of the county court is transferred to a district court. Id.; accord, TEX . CIV. PRAC .
& REM . CODE ANN . § 51.001(a) & (b) (Vernon 1997). Or, appeal may be had to a county

court at law. See TEX . GOV. CODE ANN . 25.003(a) (Vernon 2004) (stating that a county

court at law has jurisdiction over all causes and proceedings civil and criminal, original and

appellate, prescribed by law).

       Lacking jurisdiction, we dismiss the appeal.



                                                  Brian Quinn
                                                  Chief Justice




                                              2